DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the hardwood material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 depends from claim 1, which does not recite a hardwood material. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. (US 2013/0011885 A1; Jan. 10, 2013) in view of Griggs et al. (US Patent No. 5,211,811; May 18, 1993) and Bender (US Patent No. 4,136,207; Jan. 23, 1979). 
Regarding claims 1, 3 and 5, Binder discloses a process for preparing a feed for ruminants ([0015], [0017] and [0038]), wherein lignocellulosic material is combined with a liquid (e.g. water) to give a pulp ([0030]). The pulp is then subjected to a dewatering process, or solid-liquid separation, using a filter press ([0035]), which is the same as the instant invention and therefore Binder teaches using a pressure type solid-liquid separator for the separation process. 
Binder further teaches preparing a feed containing the pulp subjected to solid-liquid separation ([0038]).
Binder discloses preparing a feed for ruminants using a lignocellulosic material as described above, but fails to teach the pulp being an oxygen delignified kraft pulp.
Griggs discloses a method for treating lignocellulosic material derived from a hardwood source to increase digestibility and not be toxic to humans and animals (col 3 lines 60-68), wherein the method comprises treating hardwood pulp with a kraft pulping process and an oxygen delignification process (col 6 lines 5-45). 
 prima facie obviousness determination. 
With respect the preparing the feedstuff containing the pulp, wherein the feedstuff is not molded, Binder discloses that the feedstuff is preferably pelletized ([0017]). 
Bender discloses a process of treating lignocellulose materials to produce ruminant feed, wherein the ruminant feed is fed to animals in the same form as it exits from the digester (col 8 lines 10-15). Therefore, Bender does not disclose that the ruminant feed is molded. Bender further teaches that such form for feeding to animals is desirable from the point of view of animal acceptability (col 6 lines 20-25). 
As Binder discloses that the feed is “preferably” pelletized, but not that it has to be, and Bender discloses that it is known in the art to feed an animal feed that is not molded or pelletized from a similar process as Binder, it would have been obvious to one of ordinary skill in the art to not mold or pelletize the ruminant feed of Binder. Bender discloses that such form of feed is desirable to that animal and therefore the providing the feed of Binder in a non-molded form would predictably be desirable as animal feed based upon what is taught by Bender. 

Bender discloses a similar process as Binder and further teaches that the product of the process is an animal feed having 55.56% moisture, thus falling within the claimed range of 45-80%.
As Bender discloses that the claimed moisture content is suitable as a feed for animals, it would have been obvious to one of ordinary skill in the art to vary the water content of the pulp in Binder after the solid-liquid separation. The water content would vary depending on the length of time in the filter press. The longer amount of time of the filter press will result in a drier pulp having a lower moisture content and therefore it is obvious to one of ordinary skill in the art to vary the moisture content of the pulp leaving the separation process to arrive at a similar moisture content as taught by Bender, which is known to be suitable for ruminant feed. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 6, Binder teaches drying the pulp to result in a water content of 10% or less ([0035]), thus falling within the claimed range of 15% or less.
Regarding claim 7, Binder discloses solid-liquid separation using a filter press to dewater the pulp to level suitable for animal feed, but fails to teaches multiple stages of solid-liquid separation in the solid-liquid separator. 
It would have been obvious to have the pulp of Binder dewatered in multiple stages in order to achieve a desired water content. Multiple stages of dewatering will result in a drier product which is obvious and unexpected. As stated in MPEP 2144.04: The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. There is not unexpected regarding multiple stages of solid-liquid separation and is therefore an obvious variant over the prior art.
Regarding claim 8, as stated above, it would have been obvious to dewater the pulp of Binder in multiple stages. With respect to the claimed water content of 50 to 75% after the first stage, it would have been obvious to one of ordinary skill in the art to vary the water content depending on the length of time in the solid-liquid separator. Processing the pulp in the separator for a longer amount of time will result in a drier product and therefore it would have been obvious to one of ordinary skill in the art to vary. 
Further, as Bender discloses a similar process as Binder and further teaches that the product of the process is an animal feed having 55.56% moisture, thus falling within the claimed range of 45-80%.
As Bender discloses that the claimed moisture content is suitable as a feed for animals, it would have been obvious to one of ordinary skill in the art to vary the water content of the pulp in Binder after the solid-liquid separation. The water content would vary depending on the length of time in the filter press. The longer amount of time of the 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 14, Griggs further teaches that the oxygen delignification steps decreases the K No., or kappa number, to about 7 to 10 for softwood pulp and about 5 to 8 for hardwood pulp (col 6 lines 33-43), thus falling within the claimed range of 5 to 15. 
Therefore, using an oxygen delignified kraft pulp in the process of Binder would result in the kraft pulp having a kappa number within the claimed range. 
Regarding claim 16, Binder discloses preparing a feed for ruminants ([0015], [0017] and [0038]), wherein lignocellulosic material is combined with a liquid (e.g. water) to give a pulp ([0030]). Binder teaches drying the pulp to result in a water content of 10% or less ([0035]).
Therefore, Binder teaches that the feedstuff has a water content falling within the claimed range of 15% by mass or less as claimed. 
Regarding claim 17, Binder discloses a process for preparing a feed for ruminants ([0015], [0017] and [0038]), wherein lignocellulosic material is combined with a liquid (e.g. water) to give a pulp ([0030]). The pulp is then subjected to a dewatering process, or solid-liquid separation, using a filter press ([0035]), which is the same as the instant invention and therefore Binder teaches using a pressure type solid-liquid separator for the separation process. 
Binder further teaches preparing a feed containing the pulp subjected to solid-liquid separation ([0038]). Binder teaches drying the pulp to result in a water content of 10% or less ([0035]).
Therefore, Binder teaches that the feedstuff has a water content falling within the claimed range of 15% by mass or less as claimed. 
With respect the preparing the feedstuff containing the pulp, wherein the feedstuff is not molded, Binder discloses that the feedstuff is preferably pelletized ([0017]). 
Bender discloses a process of treating lignocellulose materials to produce ruminant feed, wherein the ruminant feed is fed to animals in the same form as it exits from the digester (col 8 lines 10-15). Therefore, Bender does not disclose that the ruminant feed is molded. Bender further teaches that such form for feeding to animals is desirable from the point of view of animal acceptability (col 6 lines 20-25). 
As Binder discloses that the feed is “preferably” pelletized, but not that it has to be, and Bender discloses that it is known in the art to feed an animal feed that is not molded or pelletized from a similar process as Binder, it would have been obvious to one of ordinary skill in the art to not mold or pelletize the ruminant feed of Binder. . 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. (US 2013/0011885 A1; Jan. 10, 2013), Griggs et al. (US Patent No. 5,211,811; May 18, 1993) and Bender (US Patent No. 4,136,207; Jan. 23, 1979) as applied to claim 1 above, and further in view of Douglas et al. (US 2014/0345818 A1; Nov. 27, 2014).
Regarding claim 9, Binder discloses solid-liquid separation using a solid-liquid separator ([0035]), but fails to using a paper machine or a pulp machine. 
Douglas teaches a method for manufacturing lignocellulosic material wherein wet lignocellulosic material is processed in a paper machine to separate the solids from the liquid ([0045] and [0046]). 
As both Binder and Douglas teach using a solid-liquid separator for dewatering lignocellulosic material, it would have been obvious to use a paper machine as taught by Douglas in the process of Binder. This is a simple substitution of one known solid-liquid separation machine for another. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 
	In the instant case, both Binder and Douglas are directed to methods for processing lignocellulosic materials. Douglas teaches that treated lignocellulose can be processed using a paper machine and therefore it would have been obvious to use a paper machine as the solid-liquid separator of Binder. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. (US 2013/0011885 A1; Jan. 10, 2013), Griggs et al. (US Patent No. 5,211,811; May 18, 1993) and Bender (US Patent No. 4,136,207; Jan. 23, 1979) as applied to claim 1 above, and further in view of Akhtar et al. (US 2009/0194243 A1; August 6, 2009).
Regarding claim 15, the prior art as described above discloses treating lignocellulosic material, wherein the material is a hardwood material, but fails to teach that the hardwood is eucalyptus.
Akhtar also discloses a method of treating lignocellulosic material to create pulp, which is the same as the prior art above ([0012]). Akhtar further teaches that the pulp source can be eucalyptus ([0067]). 
It would have been obvious to one of ordinary skill in the art to use eucalyptus as the hardwood souce in Binder and Griggs as described above. Doing so would yield the predictable result of effective producing pulp as desired. 



Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 4-5 that it would not have been obvious to substitute the process of Binder with that of Griggs and it would further change the principle operation of Binder.
This is not found persuasive as the examiner is not relying upon the processes to be substituted. Griggs discloses a different type of lignocellulosic material that is known to be useful and therefore as both Binder and Griggs use lignocellulosic material, it would have been obviously to use the lignocellulosic material of Griggs in the process of Binder. Therefore, the examiner is relying upon the substitution of known lignocellulosic materials, and not processes. 
Regarding applicant’s arguments on pages 5-6 with respect to Bender changing the operation of Binder, again, the examiner is not relying the operation of Binder to change. The examiner is taking what is known in the art to combined the teachings. 
Bender is being relied upon to show that it is known in the art for the ruminant feed to not be in molded form and further that the claimed moisture content after solid-liquid separation is suitable as a feed for animals. 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the water content of the pulp in Binder after the solid-liquid separation. The water content would vary depending on the length of time in the filter press. The longer amount of time of the filter press will result in a drier pulp having a lower moisture content and therefore it is obvious to one of ordinary skill in the art to vary the moisture content of the pulp leaving the separation process to arrive at a similar moisture content as taught by Bender, which is known to be suitable for ruminant feed. 
Therefore, the examiner is relying upon the teachings of Bender to vary the process of Binder, which is a proper combination of known techniques for treating lignocellulosic material. 
Applicant’s arguments on page 6 with respect to claim 3 are moot upon the new grounds of rejection as Griggs discloses a hardwood source.
Applicant has not presented any additional arguments with respect to claim 9 and therefore they are not found persuasive for the same reasons as stated above. 
For the reasons stated above, 103 rejections are maintained. 


Conclusion
	No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Examiner, Art Unit 1791